994 F.2d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bill CULLUM;  Darnell Cullum; Scott Kallsnick;  CynthiaKallsnick, on behalf of themselves and all othersimilarly situated, Appellants,v.ARKLA, INC.;  Arkla Exploration Company;  Arkoma ProductionCompany;  Jerrall Jones;  Michael V. McCoy;  Billy Harrell;Sheffield Nelson; Mac McClarty;  Arkansas Public ServiceCommission;  Sam I. Bratton, Jr.;  Patricia S. Qualls;Julius D. Kearney; Jerrell Clark, Appellees.
No. 92-3036.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 14, 1993.Filed:  April 30, 1993.

Before FAGG, and MAGILL, Circuit Judges, and STUART,* Senior District Judge.
PER CURIAM.


1
This case has been submitted to us on the briefs.  Arkansas gas consumers appeal the district court's dismissal of their RICO and 42 U.S.C. § 1983 claims against gas companies, a public utility, and related parties.   Cullum v. Arkla, Inc., 797 F. Supp. 725 (E.D. Ark. 1992).  Having considered the record and the parties' arguments, we conclude the district court's decision is clearly correct.  See id. at 728-31.  We thus affirm the district court.  See 8th Cir.  R. 47B.



*
 The HONORABLE WILLIAM C. STUART, Senior United States District Judge for the Southern District of Iowa, sitting by designation